PER CURIAM.
We affirm the judgment and orders on appeal except the determination as to interest.
Because competent substantial evidence exists to support the judgment entered below, we find no error in the trial court’s refusal to grant a new trial to Mode, Inc. We also find no error in the admission of evidence at trial.
As to the post-verdict proceedings, we affirm the determination of attorney’s fees but reverse the determination as to prejudgment interest. Hardrives is entitled to interest from the earliest date that payment was properly demanded from Mode, Inc. before judgment. For the major part of damages recovered, that date was the date of filing a claim of lien. On remand we direct the trial court to utilize the existing record to award interest from the earliest date reflected in the record that claim for payment was made, and to award interest accordingly.
GLICKSTEIN, C.J., ANSTEAD, J., and OFTEDAL, RICHARD L., Associate Judge, concur.